GIBSON, District Judge.
The above-entitled case was referred to the referee of Crawford county, special master. A petition was filed on behalf of the receiver, praying that a certain member of the bar of this court, who represented the creditors who filed the petition, be appointed attorney for the receiver.' The referee refused to make the appointment, being of the opinion that the receiver, himself an attorney, was not in need, or at least not in immediate need, of counsel. Thereupon, at _ the request of the receiver, the matter was certified to this court. [1,2] The attorney suggested by the receiver for appointment as counsel is, in our opinion, both able and reliable. Nevertheless we feel that the refusal of the referee to appoint him must be sustained. The necessity for counsel in a bankruptcy ease, and the proper person for appointment as counsel, are both matters within the sound discretion of the bankruptcy court. No abuse of that discretion has .been disclosed by the present record, and we shall therefore make an order dismissing the exceptions to the order of the referee and sustaining the referee’s action.